Citation Nr: 1231255	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-20 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury, including a contusion.

2.  Entitlement to service connection for a nasal cavity synechia with deviated nasal septum and maxillary sinusitis.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right shoulder disability.

5.  Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1987 to May 1988, December 1990 to June 1991, April to July 1995, February to October 2003, and from January 2005 to December 2007, and additional U.S. Marine Corps Reserve (USMCR) service.  He served in the southwest Asia theater of operations during the Persian Gulf War and in Iraq in support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

As is explained below in greater detail, the issues of entitlement to service connection for a left shoulder disability, a right shoulder disability, and for a bilateral leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran served in combat in Iraq in support of Operation Iraqi Freedom.

2.  The competent evidence shows that the Veteran's residuals of a low back injury, including a contusion, are related to active service.

3.  The competent evidence shows that the Veteran's nasal cavity synechia with deviated nasal septum and maxillary sinusitis is related to active service.


CONCLUSIONS OF LAW

1.  Residuals of a low back injury, including a contusion, were incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Nasal cavity synechia with deviated nasal septum and maxillary sinusitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  With respect to the Veteran's service connection claims for residuals of a contusion of the low back and for a deviated nasal septum, given the favorable disposition of the action here, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he injured his back and nose in service and that he now has chronic residuals from these injuries.  He specifically contends that he injured his low back and nose in a motor vehicle accident that occurred in Fallujah, Iraq, while he was deployed there in September 2005 in support of Operation Iraqi Freedom.  He also contends that he has experienced continuous disability of his back and his nose since his service separation.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Service connection may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's claims of service connection for residuals of a low back injury (contusion) and for nasal cavity synechia with deviated nasal septum and maxillary sinusitis.  The Veteran has contended that he incurred both of these disabilities following a motor vehicle accident in Fallujah, Iraq, while he was deployed there in September 2005 in support of Operation Iraqi Freedom.  The competent evidence supports the Veteran's assertions of injuring the back and nose during service and of having sinus congestion, and recurrent sinus infections in service; having continued low back and nasal symptomatology since service; and a medical nexus between the Veteran's current back and nasal cavity synechia with deviated nasal septum and maxillary sinusitis, and active service.  (The Board notes parenthetically that, although the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, because the Board is granting this claim on a direct service connection basis, it need not consider alternate theories of entitlement to service connection, to include as due to an undiagnosed illness.)  The Veteran's service treatment records show that, at his first enlistment physical examination in July 1987, he denied all relevant pre-service medical history.  Clinical evaluation was of his spine, nose, and sinuses was normal.  The Veteran's separation physical examination at the end of his first period of active service in May 1988 showed no changes on clinical evaluation.  

The Veteran's service treatment records from his USMCR service show that he certified in November 1988 and September 1991 that he had experienced no injury, illness, or disease in the previous 12 months which required hospitalization or experienced any physical defects which might restrict his performance on active duty. 

On periodic physical examination in December 1990, at the beginning of his second period of active service, clinical evaluation of the Veteran's spine, nose, and sinuses was unchanged.  He denied all relevant medical history.  The Veteran's clinical evaluation and medical history were unchanged on subsequent periodic physical examinations in April and September 1992 during a period of USMCR service.  It was noted that there had been no significant change in the Veteran's health in September 1992 since his prior periodic physical examination in April 1992.

In January and April 1993, March and September 1994, during a period of USMCR service, the Veteran again certified that he had experienced no injury, illness, or disease in the previous 12 months which required hospitalization or experienced any physical defects which might restrict his performance on active duty.

Although the Veteran's enlistment physical examination from his third period of active service was not available for review, his separation physical examination at the end of this period of active service in July 1995 showed that his spine, nose, and sinuses were normal clinically.  He denied all relevant medical history.

In August 1996, September 1997, September 1998, and in September 1999, during a period of USMCR service, the Veteran certified that he had experienced no injury, illness, or disease in the previous 12 months which required hospitalization or experienced any physical defects which might restrict his performance on active duty.

On periodic physical examination in September 2000, the Veteran denied all relevant medical history and clinical evaluation of his spine, nose, and sinuses was normal.  The Veteran again certified in November 2000 and in December 2001, during a period of USMCR service, that he had experienced no injury, illness, or disease in the previous 12 months which required hospitalization or experienced any physical defects which might restrict his performance on active duty.

Although the Veteran's enlistment physical examination from his fourth period of active service is not available for review, at his separation physical examination in September 2003 just prior to his service separation in October 2003, the Veteran reported that he had been hit by a vehicle door during a sandstorm.  The Veteran was found physically qualified for service separation.

On a pre-deployment health assessment completed in January 2005 during the Veteran's final period of active service, he reported that he was being deployed to Iraq in support of Operation Iraqi Freedom.  He denied experiencing any medical problems.

On outpatient treatment in February 2005, the Veteran complained of a "mass inside [his] left nostril."  He reported nasal trauma "a year ago."  He denied any nasal dyspnea but reported nasal stuffiness "that responds to Flonase and dryness" which responded to normal saline solution.  Physical examination showed a deviated nasal septum to the left along the floor with a spur that "gives [the] appearance of [a] mass," no nasal discharge, normal nasal mucosa, and no nasal turbinate abnormalities.  The assessment was acquired deviated nasal septum.

On September 10, 2005, the Veteran complained of left forearm pain following a motor vehicle accident the night before when he smashed his left forearm against a metal barrier in front of him.  Objective examination of the left forearm showed edema, ecchymosis, and tenderness to palpation.  The assessment was a left forearm contusion.

A post-deployment health assessment dated in January 2006 shows that the Veteran was deployed to Al Asad, Iraq, in March 2005.  He stated that his health "stayed the same or got better" during this deployment.  He reported experiencing swollen, stiff, or painful joints and muscle aches during this deployment but denied experiencing any back pain or a runny nose.  He also reported being in combat and seeing coalition forces wounded, killed, or dead during this deployment.  He reported further that he had experienced medical problems during this deployment.

On outpatient treatment in June 2006, the Veteran reported that, at the time of this motor vehicle accident, he injured his left lateral forearm and experienced swelling, ecchymosis, and limited range of motion.  He also reported that he had been sent for x-rays at Fallujah.  He reported further that he had lost consciousness for 30-60 seconds.  He stated that he "smashed his face on the GPS system and received a bloody nose.  [The Veteran] then got out of [the] vehicle, walked around it once, and then passed out."  He experienced right shoulder and lower leg discomfort following this motor vehicle accident.  

On a pre-deployment health assessment completed in January 2007, the Veteran reported that he was being deployed to Al Asad, Iraq, in support of Operation Iraqi Freedom.  He denied experiencing any medical problems other than a recent period of limited duty due to "rotator cuff/shin splints."

The Veteran's service personnel records show that he served with several transportation companies as an inspector and instructor during active service.  The Veteran's multiple DD Form 214's show that his military occupational specialty (MOS) was logistics vehicle systems operator, motor vehicle operator, and motor transport operations chief during active service.  His medals included the Combat Action Ribbon, the Kuwait Liberation Medal, the Southwest Asia Service Medal, the Global War on Terrorism Service medal, and the Iraqi Campaign Medal.  He participated in Operation Desert Shield/Desert Storm and in Operation Iraqi Freedom.

The competent post-service evidence also supports granting the Veteran's claims of service connection for residuals of a contusion of the low back and for a deviated nasal septum.  When he filed his service connection claims in October 2007, prior to his discharge from active service in December 2007, the Veteran reported that he incurred a nasal disability (which he characterized as sinusitis) in January 2005 in Al Asad, Iraq.  He also reported that he had incurred a low back disability in June 2007 at Al Asad, Iraq.

On VA general medical examination on February 1, 2008, the Veteran's complaints included low back pain and stiffness since being involved in an in-service motor vehicle accident in September 2005.  He also reported that "the armor that he wore on a regular basis has resulted in low back pain and stiffness."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  It was noted that the Veteran had been a truck driver for the Marines during active service.  Physical examination showed a normal gait and posture.  The diagnoses included a lower back condition.

On VA spine examination on February 1, 2008, the Veteran's complaints included lower back sprain since being injuring his low back in an automobile accident while in combat during active service.  Physical examination of the lumbosacral spine showed a full range of motion without any DeLuca factors being present.  There was no significant pain in the joint.  There also was "no apparent functional impairment of his lower back."  The diagnoses included contusion of the lower back secondary to automobile accident.

On VA nose examination in March 2008, the Veteran's complaints included difficulty breathing through his nose and increased nasal congestion, left nostril worse than right nostril, and purulent nasal discharge since injuring his nose during an in-service motor vehicle accident in September 2005.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that he was "in a humvee sitting in the back seat without restraints when the vehicle braked to avoid collision with a truck just in front of it.  He was thrown forward hitting his nose on a GPS monitor" and lost consciousness.  The Veteran stated that he developed a bloody nose and nasal swelling as a result of this in-service motor vehicle accident.  The VA examiner stated that there was documentation of the Veteran's involvement in an motor vehicle accident in September 2005 in his service treatment records "but there is no specific note for the treatment of nasal trauma."  The Veteran reported that, following this injury, his nose was packed and he removed the packing several hours later.  He denied any prior history of nasal trauma.  Physical examination showed "no alar collapse when breathing through his nose with his mouth closed," and significant narrowing of the right nasal passage "between 75-100% right nasal obstruction due to synechia between the anterior portion of the right inferior turbinate and the septum."  The VA examiner stated that the Veteran "was involved in a motor vehicle accident in Fallujah in 2005  The fact that he was in an accident is documented in a service medical record."  There was no documentation of nasal trauma.  The diagnoses included deviated nasal septum which was "service-connected," although the VA examiner stated that "it is difficult to assess the degree of obstruction caused by [the] Veteran's service-connected deviated septum."

On VA outpatient treatment later in March 2008, the Veteran's complaints included nasal trauma in Fallujah, Iraq, in 2005.  Physical examination showed limited synechia of right anterior nasal cavity between septum and medial wall of inferior turbinate.  A computerized tomography (CT) scan of the Veteran's paranasal sinuses was reviewed and showed synechia, absence of right middle turbinate, and lack of sinus disease.  The septum was significantly concave to the left.  The impressions included deviated nasal septum.

The Board observes that a review of the Veteran's service treatment records and service personnel records confirms his active combat service in Iraq in support of Operation Iraqi Freedom.  The Veteran's service treatment records also confirm that he reported being involved in a motor vehicle accident while deployed to Iraq in September 2005.  The Veteran has reported consistently that his current low back disability (which is characterized as a contusion of the low back) and his current deviated nasal septum were incurred as a result of a motor vehicle accident which occurred while he was on active combat service in Iraq.  The Board finds the Veteran's lay statements concerning incurrence of his current residuals of a contusion of the low back and deviated nasal septum as a result of an in-service motor vehicle accident to be credible because they are consistent with the facts and circumstances of his active combat service in Iraq.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran also has reported consistently that he has experienced continuing disability due to residuals of a contusion of the low back and a deviated nasal septum since his service separation in December 2007.  

The competent post-service evidence indicates that the Veteran has been diagnosed as having current disability due to residuals of a low back, including a contusion, and residuals of a nose injury, including nasal cavity synechia with deviated nasal septum and maxillary sinusitis.  Additionally, the Veteran reported his involvement in a motor vehicle accident to all of his post-service VA examiners.  The Board finds it especially probative that the Veteran filed claims of service connection for these disorders in October 2007 prior to his service separation in December 2007.  The Board also finds it especially probative that the Veteran was diagnosed as having residuals of a low back (contusion) and residuals of the nose injury, including nasal cavity synechia with deviated nasal septum and maxillary sinusitis within the first post-service year (i.e., by December 2008).  The February 2008 VA examiner specifically diagnosed the Veteran as having a contusion of the low back which was due to his in-service motor vehicle accident.  Following VA examination in March 2008, a different VA examiner diagnosed the Veteran as having a deviated nasal septum which was related to the service injury.  The examiner stated that it was at least as likely as not that the Veteran's breathing problems were related to history of nasal trauma [in service].  The examiner then went on to diagnose synechia of the right nasal cavity and maxillary sinusitis and deviated nasal septum.  The Board does not feel that the fact the Veteran was not shown to have sinus problems on CT scan to be detrimental to his claim, as maxillary sinusitis has been diagnosed based examination and on the lay statements of the Veteran, which the Board finds as credible.

In summary, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports granting service connection for residuals of a low back injury and for nasal cavity synechia with deviated nasal septum and maxillary sinusitis.


ORDER

Entitlement to service connection for residuals of a low back injury is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for nasal cavity synechia with deviated nasal septum and maxillary sinusitis is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for a left shoulder disability, a right shoulder disability, and for a bilateral leg disability can be adjudicated.

With respect to the Veteran's service connection claim for a left shoulder disability, the Veteran contends that he injured his left shoulder as a result of his in-service motor vehicle accident in Fallujah, Iraq, in September 2005.  The Veteran's service treatment records show complaints of and treatment for bilateral shoulder pain during active service.  The Board has found the Veteran's lay statements concerning his involvement in an in-service motor vehicle accident to be credible, along with his statements concerning the injures that he experienced at the time of this accident, because they are consistent with the facts and circumstances of his active combat service in Iraq.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  As noted above, the Veteran' s service treatment records also confirm his involvement in an in-service motor vehicle accident in September 2005 while deployed to Iraq.  The Board notes that it is not clear from a review of the record whether the Veteran experiences current left shoulder disability which could be attributed to active service.  For example, following VA general medical examination on February 1, 2008, the diagnoses included bilateral shoulder condition.  On VA spine examination on February 1, 2008, however, the diagnoses included a normal left shoulder.  The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Given the foregoing, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his left shoulder disability, to include whether he has an undiagnosed left shoulder disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's service connection claim for a right shoulder disability, the Board notes that the Veteran contends that he incurred this disability as a result of his in-service motor vehicle accident in Fallujah, Iraq, in September 2005.  The Board has found the Veteran's lay statements concerning his involvement in an in-service motor vehicle accident to be credible, along with his statements concerning the injures that he experienced at the time of this accident, because they are consistent with the facts and circumstances of his active combat service in Iraq.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  And as noted above, the Veteran' s service treatment records also confirm his involvement in an in-service motor vehicle accident in September 2005 while deployed to Iraq.  The competent evidence also demonstrates that the Veteran experiences current right shoulder disability which may be attributable to active service.  The Veteran's post-service VA treatment records show that he has received outpatient physical therapy for right shoulder problems.  Following VA examination in February 2008, the diagnoses included status-post operative surgery on the right shoulder.  Unfortunately, it appears that the February 2008 VA examiner was not asked to provide and did not provide any opinion concerning the contended etiological relationship between the Veteran's current right shoulder disability and active service.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the February 2008 VA examination lacks an opinion concerning the contended etiological relationship between the Veteran's current right shoulder disability and active service, the Board finds that it is inadequate for VA purposes.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his current right shoulder disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

With respect to the Veteran's service connection claim for a bilateral leg disability, the Board notes that the Veteran contends that he injured his legs as a result of an in-service motor vehicle accident in Fallujah, Iraq, in September 2005.  The Veteran's service treatment records show treatment for complaints of bilateral leg pain during active service.  The Board has found the Veteran's lay statements concerning his involvement in an in-service motor vehicle accident to be credible, along with his statements concerning the injures that he experienced at the time of this accident, because they are consistent with the facts and circumstances of his active combat service in Iraq.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  And as noted above, the Veteran' s service treatment records also confirm his involvement in an in-service motor vehicle accident in September 2005 while deployed to Iraq.  The Veteran's post-service VA treatment records show that he has received outpatient physical therapy for bilateral leg problems.  On VA spine examination in February 2008, the Veteran's complaints included episodic cramping in both legs since his in-service motor vehicle accident.  The diagnoses included severe contusion of the lower legs with episodic muscle cramping of the both legs.  Unfortunately, it appears that the February 2008 VA examiner was not asked to provide and did not provide any opinion as to whether any current bilateral leg disability is related to the Veteran's period of active military service.  Consequently, the Board finds that the VA examination is inadequate for adjudication purposes.  See Barr, 21 Vet. App. at 303.  Accordingly, and given the length of time which has elapsed since the Veteran's most recent VA examination in February 2008, the Board finds that, on remand, the Veteran should be scheduled for appropriate VA examination to determine the nature and etiology of his current bilateral leg disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.  The Board observes in this regard that, on VA spine examination on February 1, 2008, the VA examiner stated that the Veteran recently had undergone right shoulder surgery at the VA Medical Center in Providence, Rhode Island.  The Veteran's right shoulder surgery records have not been associated with the claims file, however.  A review of the claims file also shows that the Veteran's most recent VA outpatient treatment records are dated only through March 2008.  Thus, on remand, the Veteran's up-to-date VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a right shoulder disability, a left shoulder disability, and/or a bilateral leg disability since his separation from active service.  Obtain all VA treatment records which have not been obtained already, to include all records dated since March 2008 and any records of surgical treatment from the VA Medical Center in Providence, Rhode Island, dated since December 2007.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his bilateral shoulder disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history.  

The examiner should identify any shoulder disability currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorders, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a left shoulder disability, if diagnosed, is related to active service or any incident of service, to include a motor vehicle accident in September 2005 in Fallujah, Iraq.  

The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right shoulder disability, if diagnosed, is related to active service or any incident of service, to include a motor vehicle accident in September 2005 in Fallujah, Iraq.  The examiner should comment on the reported surgery pertaining to the right shoulder disability.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran was involved in a motor vehicle accident in September 2005 in Fallujah, Iraq, in which he injured both of his shoulders.  The examiner also is advised that the Veteran contends that his left and right shoulder disabilities were incurred as a result of this in-service motor vehicle accident.

The examiner should state whether the Veteran exhibits objective indications of a chronic right and/or left shoulder disability.  The examiner should be informed that "objective indications of a chronic right and/or left shoulder disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  If so, state whether the Veteran has a chronic right and/or left shoulder disability that cannot be attributable to any known clinical diagnosis.  The examiner should consider the service treatment records, postservice treatment report, post service medical reports, including examination and treatment reports, as well as lay statements of record.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of any bilateral leg disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history.  

The examiner should identify all bilateral leg disability(ies) currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a bilateral leg disability, if diagnosed, is related to active service or any incident of service, to include a motor vehicle accident in September 2005 in Fallujah, Iraq.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran was involved in a motor vehicle accident in September 2005 in Fallujah, Iraq, in which he injured both of his legs.  The examiner also is advised that the Veteran contends that his bilateral leg disability was incurred as a result of this in-service motor vehicle accident.

The examiner should  state whether the Veteran exhibits objective indications of a bilateral leg disability.  The examiner should be informed that "objective indications of a bilateral leg disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  If so, state whether the Veteran has a chronic bilateral leg disability that cannot be attributable to any known clinical diagnosis.  The examiner should consider the service treatment records, postservice medical examination and treatment reports, as well as the lay statements of record.  All findings must be reported in detail with a complete rationale provided for all opinions and all indicated testing must be accomplished.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 



      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


